Case 1:20-cv-00700-VM Document 93 Filed 07/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WEST COAST BUSINESS CAPITAL, LLC,:
Plaintiff,
: 20 Civ. 700 (VM)
-against- : ORDER

HORIZON PERSONNEL SERVICES, INC.,:
et al,

Defendants.
VICTOR MARRERO, U.S.D.J.:

On July 9 and 10, 2020, counterclaim defendants Yellowstone
Capital LLC, Yitzhak Stern, West Coast Business Capital, LLC,
and Yellowstone Capital West, LLC filed motions to dismiss the
counterclaims filed by the counterclaim plaintiffs in this
action. (See Dkt. Nos. 86-91.) Because none of the aforementioned
motions to dismiss are in compliance with Section II of this
Court’s Individual Practices, the Clerk of Court is hereby
ordered to reject the aforementioned filings (Dkt. Nos. 86-91)

as defective.

SO ORDERED:

Dated: New York, New York
10 July 2020

ictor Marrero
Us8.Ded.

 
